NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 HENDY RIYANTO HO and FNU LILY,                   No.   14-73709

                  Petitioners,                    Agency Nos.      A089-780-547
                                                                   A089-780-548
   v.

 JEFFERSON B. SESSIONS III, Attorney              MEMORANDUM *
 General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Hendy Riyanto Ho and Lily, natives and citizens of Indonesia, petition for

review of the Board of Immigration Appeals’ (“BIA”) order denying their motion

to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the BIA’s denial of a motion to reopen, Najmabadi



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely, where they filed it more than a year after the BIA’s final order,

see 8 C.F.R. § 1003.2(c)(2), and where petitioners failed to establish materially

changed circumstances in Indonesia to qualify for the regulatory exception to the

time limitation for filing a motion to reopen, see 8 C.F.R. 1003.2(c)(3)(ii);

Najmabadi, 597 F.3d at 987-90 (evidence must be “qualitatively different” to

warrant reopening). We reject petitioners’ contention that the BIA erred in its

analysis. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (“As a

general rule courts and agencies are not required to make findings on issues the

decision of which is unnecessary to the results they reach.”) (internal quotation

marks and citation omitted).

      PETITION FOR REVIEW DENIED.




                                          2                                     14-73709